QUESTION: May the Department of Pollution Control pay per diem expenses for up to thirty days to new employees assigned to a permanent official headquarters and to current employees being relocated to a new permanent official headquarters?
SUMMARY: The Department of Pollution Control may not pay per diem expenses to new employees assigned to a permanent official headquarters and to current employees being relocated to a new permanent official headquarters, except when such employees are engaged in authorized travel away from their official headquarters. Apparently your question is directed at the possibility of paying some sort of "relocation allowance" to employees in the form of per diem expenses for a limited time after relocation to a new official headquarters. Absent any specific exemption of general or special law, the provisions of s.112.061, F.S., control the payment of per diem and travel expenses by all public agencies. There do not appear to be any specific exemptions in regard to the Department of Pollution Control. As noted in AGO 074-132, s. 112.061, F.S., has been uniformly interpreted by this office as authorizing the reimbursement of travel expenses of a public officer or employee only for authorized travel away from his or her official headquarters. With the sole exception of "vicinity mileage" [subparagraph 112.061(7)(d)2.], no provision of s. 112.061 in any way authorizes any reimbursement of expenses except those incurred in such travel; and no provision of the statute in any way authorizes per diem payments or subsistence to any officer or employee except one engaged in such travel. By no fair reading of the statute can it be interpreted as authorizing per diem payments to any employee — whether new, old, or a recent transferee — when not engaged in authorized travel away from his or her official headquarters.